DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Para.  [0020] and [0045]: “logitudinal” appears to be a grammatical error. Examiner suggests amending specification to recite “longitudinal”
Appropriate correction is required.

Claim Objections
Applicant is advised that should claim 4  be found allowable, claim 9  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
542 in Fig. 5A
538 in Fig. 5B
572 in Fig. 7C
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Central aperture 368  ([0057])
Receiving cups 358 and guide path portions 352 in Fig. 3B ([0054]
Vertical guidance slot 356 in figures 3A and 3B ([0052])

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8  recites the limitation "the clamping sleeve" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim to recite “a clamping sleeve”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allaway (US 20160022309 A1, cited on IDS).

Regarding claim 1, Allaway teaches a puncture device guide, comprising:
a guide platform (lower mount 2704 [0203]; fig. 27) configured to releasably attach to an ultrasound probe (The lower mount 2704 includes a probe coupling or fastening mechanism 2706 to couple the lower mount 2704 with a transrectal probe [0203]; fastening mechanism is inherently releasable, example disclosed in [0246])
a guide tower (upper mount 2707 [0203]) slidingly coupled to the guide platform (the rail 2764 may engage with a platform 2766 of the upper mount coupling mechanism 2714 of the lower mount 2704 so as to align the upper and lower mounts 2702, 2704 upon coupling together [0212]) and
a needle holder device for coupling to guide tower (vertically extending member 2760 includes five needle receiving ports 2768 [0216])
wherein the guide tower projects upwardly from the guide platform (fig. 27  shows guide tower/upper mount 2707 with projecting upwardly with distal member 2734; [0208]), 
wherein the guide tower includes a vertical guidance slot  (The rail receiving slot 3730 is generally a negative shape of the rail member 3720 and may receive the rail member 3720 therein and permit the rail member 3720 and, thus, the displacement member 3706 and access needle 3708 to displace relative to the guide member 3710 [0242]) and a plurality of attachment positions for engaging the needle holder device (needle can inherently move freely along the rail ,further, then needle can move vertically as it can be moved within the needle ports; vertically aligned needle receiving ports 4106 [0250]). 

	Regarding claim 2, Allaway teaches the puncture device guide wherein the guide platform comprises:
a mount portion (upper mount coupling mechanism 2714 to couple the lower mount 2704 with the upper mount 2702 [0203])  for engaging the guide tower (upper mount 2707 [0203]);
and a strap portion coupled to the mounting portion (The lower mount 3704 is adapted to secure the guide 3700 to a transrectal probe and [0239], wherein the strap portion permits releasable  attachment to the ultrasound probe (The lower mount 2704 includes a probe coupling or fastening mechanism 2706 to couple the lower mount 2704 with a transrectal probe [0203]; The lower mount 4208 may include a cinch strap 4202...cinch strap 4202 may be fitted around the transrectal probe 4222 [0253]; a  cinch strap and fastening mechanism are inherently releasable)

	Regarding claim 3, Allaway teaches the puncture device guide, wherein the mount portion comprises at least one side rail for slidingly engaging a corresponding at least one side rail on the guide tower (a pair of guide rails 4212 extending longitudinally from the base platform 4210. The guide rails 4212 may guide a displacement member (not shown), which may support an access needle [0253]).

	Regarding claim 5, Allaway teaches the puncture device guide, wherein an upper surface of the mount portion comprises a stabilization element configured to engage at least one of a patient and the guide tower (the distal face 2740 of the guide rails 2726 may facilitate the positioning and holding of the perineal skin and subcutaneous tissue to allow positioning of the access needle 2712 [0208]).

	Regarding claim 7, Allaway teaches the puncture device guide, wherein an upper surface of the mount portion comprises a stop element for preventing relative movement between the guide tower and the guide platform (a top surface 2744 of the rectangular member 2728 includes a stop feature 2746 to secure or lock the displacement member 2710 in a distal or deployed condition or position [0209]).

	Regarding claim 8, Allaway teaches the puncture device guide, wherein an upper surface of the mount portion comprises a plurality of fixation elements projecting upwardly therefrom (Each of the snap features 2758 may be vertical flanges 2802 with a lip 2804 at its vertical termination [0221]) for engaging a spring clip element (lips 2804 together relative to each other until the flanges 2802 “snap” or expand outwardly relative to each other such that the lips 2804 are on a top surface of the base platform 272… snap-grip or snap-clip type [0221]) in lower surface of the guide tower to facilitate releasable securement of the guide tower relative to the clamping sleeve (the upper mount coupling mechanism 2714 includes the snap features 2758 to couple with the channel 2756 in the base platform 272 [0221]; Fig. 33b).

	Regarding claim 10, Allaway teaches the puncture device guide, wherein the needle holder device further comprises:
a first lateral portion projecting from a first side of mount portion (The worm gear mount 4418 [0258]; Fig 37U) and a second lateral portion projecting from a second side of the mount portion (side 4414 [0256]; Fig. 37U across first lateral portion/worm gear mount 4418), 
wherein the first lateral portion includes a collar portion having an opening therein (Fig. 37U shows implicitly shows an opening for which thumb knob 4420 /clamping nut passes through),
 wherein the second lateral portion includes a threaded portion (strap 4412 may wrap around the probe 4410 and be secured in place via a worm gear mount 4418 [0256]; Fig. 37U shows lateral portion/strap 4412 with a threaded portion that engages with clamping nut); and
a clamping nut threadingly coupled to the threaded portion (a thumb-knob 4420 that is rotatable and extending to a threaded feature (e.g., ACME threads) 4422 that threadably engage with slots 4424 [0256]), 
wherein, during assembly, the opening in the collar portion receives the threaded portion and the clamping nut is advanced on the threaded portion to engage the collar portion (threaded feature (e.g., ACME threads) 4422 that threadably engage with slots 4424 on the second end 4426 of the strap 4412. As the thumb-knob 4420 is tightened, the thread feature 4422 advances on the slots 4424 and pulls the strap 4412 tighter on the probe 4410 [0256]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allaway as applied to claim 2  above, and further in view of Dykes et al. (US 20180116630 A1, hereinafter Dykes).

Regarding claims 4 and 9, Allaway teaches the puncture device guide, wherein a lower surface of the mount portion is configured to engage the ultrasound probe (lower mount 4208 may include a cinch strap 4202..cinch strap 4202 may be fitted around the transrectal probe 422 [0253]). 
Allaway, however, does not teach the lower surface of the mount portion comprises a longitudinal channel for receiving an accessory device therethrough.  Dykes is considered to be analogous to the claimed invention as an ultrasound guided imaging assembly is disclosed ([0002]) and has the classification of A61B 2017/3413. Dykes teaches the lower surface of the mount portion comprises a longitudinal channel for receiving an accessory device therethrough (a needle/instrument channel mounted with the needle guide on top of the ultrasound probe or the probe mounted side by side or with the needle/instrument needle guide assembly being fixable to the device 1000 or removable and replaceably attached to the probe housing and with varying size or diameter of barrel or probe housing depending on the application [0193]; the channel is inherently between the ultrasound probe and the lower surface of the mount). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allaway  to include a longitudinal channel for receiving an accessory device therethrough on the lower surface of the mount portion,  in order to have the ability to have access to, and identify an abnormal area, as suggested by Dykes (access to the abnormal area, identification of abnormal zones by deploying the ultrasound and biopsy instrument to the specific area of interest [0193]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allaway as applied to claim 5 above, and further in view of Strong et al. (US 20140034800 A1, hereinafter, "Strong").

	Regarding claim 6,  Allaway does not teach the puncture device guide, wherein at least one of the stabilization element or the guide tower includes indexing indicia thereon. Strong discloses “Cradle for an Ultrasound Probe” (title). Strong teaches the guide tower includes indexing indicia thereon (A needle guide grid system is provided...Two nomenclatures (reversible) of the needle channel rows [0009]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allaway  to include the guide tower includes indexing indicia thereon, as taught by Strong, in order to facilitate positioning of the needle. 

Claims  11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allaway as applied to claim 1 above, and further in view of Howlett et al. (US 20130150714 A1, hereinafter, Howlett).

Regarding claim 11, Allaway teaches the puncture device guide, wherein the needle holder device further comprises: 
a body portion having a central aperture extending therethrough (Each of the openings 2770 of the needle receiving ports 2768 are generally vertically aligned with each other and each includes a trajectory axis 2776 defining a trajectory of the access needle 2712 when positioned within the opening 2770 [0214]; the needle receiving por that is aligned is inherently the central aperture) ; 
and a pair of engagement shoulders extending outwardly from the body portion (tab members 2780 in figs 32A-32C; [0217]),
Allaway, however, does not teach the plurality of attachment positions in the guide tower comprise a plurality of pairs of needle holder device receiving cups positioned on opposite sides of the vertical guidance slot, wherein each pair of needle holder device receiving cups defines a vertical distance from the ultrasound probe, and wherein the plurality of pairs of needle holder device receiving cups are configured to pivotably receive the pair of engagement shoulders in the needle holder device.
Howlett  is considered to be analogous to the claimed invention as an ultrasound imaging system and needle guidance system is disclosed ([0005]) and has the classification of A61B 2017/3413 and A61B2017/3413. Howlett discloses:
the plurality of attachment positions in the guide tower (Needle guide holder 30 with slots 80 in Fig. 1; [0049]) comprise a plurality of pairs of needle holder device receiving cups (slots 80 on needle guide holder in Fig. 1; [0049]) positioned on opposite sides of the vertical guidance slot (as the slots are facing each other as seen in fig. 1 to hold the shoulders/wing 92 in place as shown in fig. 3, there is implicitly a vertical guidance slot in between; [0049]; [0054]) ,
wherein each pair of needle holder device receiving cups defines a vertical distance from the ultrasound probe (Needle guide holder 30 seen by example in FIG. 1 is preferably integrally molded with transducer basket 20. Holder 20 comprises a plurality of slots (generally numbered 80) disposed at varying predetermined angles to achieve proper angles and depths [0049]; depth is the vertical distance) , 
and wherein the plurality of pairs of needle holder device receiving cups are configured to pivotably receive the pair of engagement shoulders in the needle holder device (wings which are then fitted into the needle guide holder of the basket… needle guide holder may comprise slots for positioning an associated guide and anchor assembly channel and needle/cannula into a desired position and angle for advancing the needle/cannula through the skin and into a target vessel [0008]; two wings 92/shoulder as seen in fig. 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allaway to include the plurality of attachment positions in the guide tower comprise a plurality of pairs of needle holder device receiving cups positioned on opposite sides of the vertical guidance slot, wherein each pair of needle holder device receiving cups defines a vertical distance from the ultrasound probe, and wherein the plurality of pairs of needle holder device receiving cups are configured to pivotably receive the pair of engagement shoulders in the needle holder device, as taught by Howlett, in order to prevent inadvertent movement and/or removal of the needle, as suggested by Howlett ([0004]). 

Regarding claim 13, Allaway does not teach wherein each of the needle holder device receiving cups includes an angle restraining portion and wherein at least one of the pair of engagement shoulders in the needle holder device comprises an angle limiting portion configured to engage an angle restraining portion to limit pivoting rotation of the needle holder device relative to the guide tower. 
Howlett, however, teaches the needle holder device receiving cups includes an angle restraining portion and wherein at least one of the pair of engagement shoulders in the needle holder device (wings which are then fitted into the needle guide holder of the basket… needle guide holder may comprise slots for positioning an associated guide and anchor assembly channel and needle/cannula into a desired position and angle for advancing the needle/cannula through the skin and into a target vessel [0008]; two wings 92/shoulder as seen in fig. 2) comprises an angle limiting portion configured to engage an angle restraining portion to limit pivoting rotation of the needle holder device relative to the guide tower (Needle guide holder 30 seen by example in FIG. 1 is preferably integrally molded with transducer basket 20. Holder 20 comprises a plurality of slots (generally numbered 80) disposed at varying predetermined angles to achieve proper angles and depths [0049]; placing the needle in a different slot would implicitly put the needle at a different angle).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allaway to include includes an angle restraining portion and wherein at least one of the pair of engagement shoulders in the needle holder device comprises an angle limiting portion configured to engage an angle restraining portion to limit pivoting rotation of the needle holder device relative to the guide tower, in order to prevent inadvertent movement and/or removal of the needle, as suggested by Howlett ([0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allaway and Howlett as applied to claim 11 above, and further in view of Cermak et al. (US 20170340308 A1, hereinafter Cermak).

Regarding claim 12, Allaway does not teach the puncture device guide, wherein the needle holder device comprises a funnel portion to facilitate entry of a puncture device into the central aperture. Cermak discloses “Low Profile Endocavity Needles” (title).  Cermak teaches the needle holder device comprises a funnel portion to facilitate entry of a puncture device into the central aperture ( proximal end of the elongated tubular member is generally funnel shaped to facilitate the introduction of the elongated needle or other elongated device to be extended into and through the central passageway [0013]; the needle 12 can be inserted into the funnel shaped member 30 of the needle guide 22 mounted on the probe [0046]; Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Allaway and Howlett to include a funnel portion, in order to achieve displacing the needle at the desired position, as suggested by Cermak ([0046]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Allaway and Howlett as applied to claim 11 above, and further in view of Pajunk et al. (DE 102010008491 B4, hereinafter "Pajunk", attached WIPO translation is used for citations below).
	
 	Regarding claim 14, Allaway does not teach a plurality of pairs of spring element portions positioned adjacent the plurality of pairs of needle holder device receiving cups, wherein each of the plurality of pairs of spring element portions include resilient elements configured to removably capture the needle holder device within an adjacent pair of needle holder receiving cups. 
Pajunk discloses “Device for guiding a medical cannula on an ultrasound head” (title).  Pajunk teaches 
a plurality of pairs of spring element portions positioned adjacent the plurality of pairs of needle holder device receiving cups (springs 42 are on opposite sides of the needle holder device receiving cups/angle detents 26), 
wherein each of the plurality of pairs of spring element portions include resilient elements configured to removably capture the needle holder device within an adjacent pair of needle holder receiving cups (The detent springs 42 engage with their projections 46 resiliently  into the recesses 28 of the angle detents 26 [0037]; fig, 1 shows all of the elements, springs 42 lock the  cannula/needle in shape within the holder 16, angle detents 26 are the needle holder receiving cups). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Allaway and Howlett to include pairs of spring element portions positioned adjacent the plurality of pairs of needle holder device receiving cups, wherein each of the plurality of pairs of spring element portions include resilient elements configured to removably capture the needle holder device within an adjacent pair of needle holder receiving cups, as taught by Pajunk, in order to achieve simple handling and alignment of the cannula/needle, as suggested by Pajunk ([0006]). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allaway and Howlett as applied to claim 11 above, and further in view of Barzell et al. (US 20040143150 A1, hereinafter "Barzell").
	
	Regarding claim 15, Allaway does not teach an alignment plate, wherein the guide tower comprises an alignment plate receiving slot extending transversely therethrough, wherein the alignment plate comprises a body portion and a plurality of path retaining elements corresponding to the plurality of pairs of needle holder device receiving cups, wherein inserting the alignment plate into the alignment plate receiving slot causes the plurality of path retaining elements to align with the pairs of needle holder device attachment cups to define a corresponding path through the vertical guidance slot.
	Barzell is considered to be analogous to the claimed invention as a template grid system for use with transrectal ultrasound imaging probes is disclosed ([0002]) and has the classification of A61B 2017/3413 and A61B 2017/3411. Barzell discloses: 
an alignment plate (template grid 70 [0039]; Fig. 8]),
wherein the guide tower (distal plate 78 [0039]; Fig. 8) comprises an alignment plate receiving slot extending transversely therethrough (distal member 72 and proximal member 74 are each provided with recesses 82 and/or snap-in fasteners 84 so that proximal member 74 can be removably coupled to distal member 7 [0041]; recesses are on implicitly the edges of the distal plate, as seen in fig. 8), 
wherein the alignment plate comprises a body portion  (area surrounding the passages 12 is inherently the body portion; [0042]; fig. 10) and a plurality of path retaining elements (passages 12 [0042]; fig. 10) corresponding to the plurality of pairs of needle holder device receiving cups (A fixed plate 86 contains passages 12 similar to the passages on distal plate 78 [0042]),
wherein inserting the alignment plate into the alignment plate receiving slot causes the plurality of path retaining elements to align with the pairs of needle holder device attachment cups (A fixed plate 86 contains passages 12 similar to the passages on distal plate 78 [0042]; Because the passages on fixed plate 86 are substantially parallel to the passages on distal plate 78, little or no angulation of needles 80 is possible [0042]; inherently teaches that a pathway is formed between the two parallel plates/template grid 70 and distal plate 78 as they are not touching)  to define a corresponding path through the vertical guidance slot (elongated slot 34 is disclosed in [0034]-[0035], this is inherently a vertical guidance slot that be on a support frame 40/guide tower 40 to create passages for a needle to go through ; elongated slot 34 in Fig. 3; Support frame 40/guide tower and elements 36 and 38 are align to form a passage for the needle as seen in Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Allaway and Howlett to include an alignment plate, wherein the guide tower comprises an alignment plate receiving slot extending transversely therethrough, wherein the alignment plate comprises a body portion and a plurality of path retaining elements corresponding to the plurality of pairs of needle holder device receiving cups, wherein inserting the alignment plate into the alignment plate receiving slot causes the plurality of path retaining elements to align with the pairs of needle holder device attachment cups to define a corresponding path through the vertical guidance slot, as taught by Barzell, in order to facilitate positioning of the needle with respect to the ultrasound probe.  
		
	Regarding claim 16, Allaway does not teach herein the plurality of path retaining elements comprise a plurality of path retaining channels formed within the body portion of the alignment plate, wherein the plurality of path retaining channels align with the pairs of needle holder device attachment cups. 
	Barzell, however, teaches the plurality of path retaining elements comprise a plurality of path retaining channels formed within the body portion of the alignment plate (figs. 11-14 show stacked templates with passages 12 spread throughout the distal and proximal plates 114 and 116; [0045]-[0046]), wherein the plurality of path retaining channels align with the pairs of needle holder device attachment cups (the use of fixed plate 86 is likely to be preferred by the inexperienced user as this configuration provides the most guidance in terms of needle placement [0043]; holes in distal and proximal plates align to support needle in grid templates shown in Figs. 11-14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Allaway and Howlett to include the plurality of path retaining elements comprise a plurality of path retaining channels formed within the body portion of the alignment plate, wherein the plurality of path retaining channels align with the pairs of needle holder device attachment cups, as taught by Barzell, in order to facilitate positioning of the needle with respect to the ultrasound probe.  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Allaway in view of Howlett  as applied to claim 11 above, and further in view of Barzell et al. (US 20040143150 A1, hereinafter "Barzell") and Schlitt et al. (US 20100041990 A1, hereinafter "Schlitt")

Regarding claim 17, Allaway does not  teach an alignment plate comprising a body portion, a free movement portion, and a plurality of path retaining elements projecting into the free movement portion and corresponding to the plurality of pairs of needle holder device receiving cups, wherein the guide tower comprises an alignment plate receiving slot extending transversely therethrough; and an alignment plate adjustment knob, wherein rotation of the alignment plate adjustment knob causes the alignment plate to engage the body portion of the needler holder device, to retain the needle holder device at a selected position.
Barzell is considered to be analogous to the claimed invention as a template grid system for use with transrectal ultrasound imaging probes is disclosed ([0002]) and has the classification of A61B 2017/3413 and A61B 2017/3411. Barzell, however, teaches:
an alignment plate comprising a body portion (template grid 70 [0039]; Fig. 8; inherently has a body), a free movement portion (slot 24 [0029]), and a plurality of path retaining elements projecting into the free movement portion (Frame 112 and distal and proximal plates 114 and 116 are provided with alignment pins 120 and bores 122 to help ensure proper placement of the components [0045]; bores and alignment pins 120 inherently aid to keep needle in place and keep needle within path) and corresponding to the plurality of pairs of needle holder device receiving cups (channels between two plates inherently align as seen in Figs. 11-14, in order to create a passage for needle holders, or other biopsy devices; [0006]; parallel channels [0007]; distal and proximal plates 114 and 116 [0045]  , wherein the guide tower comprises an alignment plate receiving slot extending transversely therethrough (distal member 72 and proximal member 74 are each provided with recesses 82 and/or snap-in fasteners 84 so that proximal member 74 can be removably coupled to distal member 7 [0041]; recesses are on implicitly the edges of the distal plate, as seen in fig. 8); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Allaway and Howlett to include an alignment plate comprising a body portion, a free movement portion, and a plurality of path retaining elements projecting into the free movement portion and corresponding to the plurality of pairs of needle holder device receiving cups, wherein the guide tower comprises an alignment plate receiving slot extending transversely therethrough, as taught by Barzell, in order to facilitate positioning of the needle with respect to the ultrasound probe.  
The combination of Allaway, Howlett, and Barzell, however, does not teach an alignment plate adjustment knob, wherein rotation of the alignment plate adjustment knob causes the alignment plate to engage the body portion of the needler holder device, to retain the needle holder device at a selected position.
Schlitt discloses “Needle Guides For Catheter Delivery” (title). Schlitt teaches an alignment plate adjustment knob (lock nut 144 [0045]), wherein rotation of the alignment plate adjustment knob causes the alignment plate to engage the body portion of the needler holder device, to retain the needle holder device at a selected position (The needle 142 is slidably received in the tube 138 and can be locked in position by tightening the lock nut 144 [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Allaway, Howlett, and Barzell to include an alignment plate adjustment knob, wherein rotation of the alignment plate adjustment knob causes the alignment plate to engage the body portion of the needler holder device, to retain the needle holder device at a selected position, as taught by Schlitt, in order to achieve immobilizing the needle relative to the ultrasound probe, as suggested by Schlitt (needle is locked in said aperture to substantially immobilize said needle relative to said ultrasound probe [0019]). 

Regarding claim 18, Allaway in view of Howlett, Barzell, and Schlitt as modified above teaches the claimed invention as discussed above. Allaway further teaches the puncture device guide, wherein body portion of the needle holder device further comprises a parallel path alignment feature (A bottom surface 2786 of the upper members 2784 may abut or be positioned adjacent the top surface 2744 of the rectangular member 2728 when the displacement member 2710 is coupled with the guide rails 2726 [0218]), and wherein a selected pair of the plurality of path retaining elements in the alignment plate are configured to selectively engage the parallel path alignment feature to retain the needle holder device in a parallel path orientation (The bottom surface 2786 of the upper members 2784 is planar and, thus, the planar contact between the surfaces may contribute to stability of the displacement member 2710 relative to the guide rails 2726 by reducing vertical tilt of the displacement member 2710; reducing vertical tilt inherently keeps the needle guide parallel to the rails).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allaway in view of Howlett, Barzell, and Schlitt  as applied to claim 17  above, and further in view of Onik et al. (US 5494039 A, cited on IDS, hereinafter "Onik")

Regarding claim 19, Allaway does not teach the puncture device guide, wherein the guide tower comprises a threaded aperture aligned with the alignment plate receiving slot for receiving a threaded bolt therein, wherein the threaded bolt projects from the adjustment knob and engages the alignment plate to urge the path retaining elements in the alignment plate into engagement with the needle device holder at a desired orientation.
Onik discloses “Biopsy Needle Insertion Guide And Method Of Use In Prostate Cryosurgery” (title). Onik teaches the puncture device guide:
wherein the guide tower (a slide block 16 which provides anterior-posterior positioning adjustment for a biopsy needle relative to ultrasound probe; Col. 4 lines 36-70; slide block is implicitly the guide tower) comprises a threaded aperture aligned with the alignment plate receiving slot for receiving a threaded bolt therein (position locking thumb screw 17 which, as is seen in FIGS. 1 and 2, extends through slot 5 to engage slide block 16.; Col. 4 lines 47-48; screws are known in the art to be threaded, and it engages with slot 5), 
wherein the threaded bolt projects from the adjustment knob (As seen in FIGS. 8 and 9, slide block 16 is designed to cooperate with slot 5 and slot track 6 in adjustment guide 4. To this end, slide block 16 is provided with a track following lug 19 on one face which fits into slot track 6 to guide slide block 16 along adjustment guide; Col 4 lines 40-44; lug 19/adjustment knob implicitly as seen in figs. 8 and 9 correspond to locking thumb screw 17/threaded bolt seen in Figs 1 and 2 which depict the opposite facing side) and engages the alignment plate to urge the path retaining elements in the alignment plate into engagement with the needle device holder at a desired orientation (Thumb screw 17 is loosened to permit slide block 16 to move along adjustment guide 4 and is tightened against the outer face of adjustment guide 4 to fix slide block 16 in a desired position; col 4 lines 49-53). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Allaway, Howlett, and Barzell, and Schlitt, to have modified the guide tower and include a threaded aperture aligned with the alignment plate receiving slot for receiving a threaded bolt therein, wherein the threaded bolt projects from the adjustment knob and engages the alignment plate to urge the path retaining elements in the alignment plate into engagement with the needle device holder at a desired orientation, as taught by Onik, in order to achieve stabilization of the needle. 

Regarding claim 20, Allaway does not teach the puncture guide device, wherein the guide tower comprises an aperture aligned with the alignment plate receiving slot for receiving a threaded bolt therein, wherein the threaded bolt projects from the alignment plate and threadingly engages a threaded aperture in the adjustment knob to urge the path retaining elements in the alignment plate into engagement with the needle device holder at a desired orientation.
Onik teaches the puncture guide device:
wherein the guide tower  (a slide block 16 which provides anterior-posterior positioning adjustment for a biopsy needle relative to ultrasound probe; Col. 4 lines 36-70; slide block is implicitly the guide tower) comprises an aperture aligned with the alignment plate receiving slot for receiving a threaded bolt therein (position locking thumb screw 17 which, as is seen in FIGS. 1 and 2, extends through slot 5 to engage slide block 16.; Col. 4 lines 47-48; screws are known in the art to be threaded, and it engages with slot 5)
wherein the threaded bolt projects from the alignment plate and threadingly engages a threaded aperture in the adjustment knob (As seen in FIGS. 8 and 9, slide block 16 is designed to cooperate with slot 5 and slot track 6 in adjustment guide 4. To this end, slide block 16 is provided with a track following lug 19 on one face which fits into slot track 6 to guide slide block 16 along adjustment guide; Col 4 lines 40-44; lug 19/adjustment knob implicitly as seen in figs. 8 and 9 correspond to locking thumb screw 17/threaded bolt seen in Figs 1 and 2 which depict the opposite facing side; screws are known in the art to be threaded, further, screws inherently threadingly engage with other objects  order to be in a fixed position)  to urge the path retaining elements in the alignment plate into engagement with the needle device holder at a desired orientation (Thumb screw 17 is loosened to permit slide block 16 to move along adjustment guide 4 and is tightened against the outer face of adjustment guide 4 to fix slide block 16 in a desired position; col 4 lines 49-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Allaway, Howlett, and Barzell, and Schlitt, to modify the guide tower and include an aperture aligned with the alignment plate receiving slot for receiving a threaded bolt therein, wherein the threaded bolt projects from the alignment plate and threadingly engages a threaded aperture in the adjustment knob to urge the path retaining elements in the alignment plate into engagement with the needle device holder at a desired orientation, as taught by Onik, in order to achieve stabilization of the needle. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793